UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4560


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KENNY SMITH,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, Chief District
Judge. (2:10-cr-00747-DCN-1)


Submitted:   December 13, 2011            Decided:   December 27, 2011


Before NIEMEYER, MOTZ, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Robert Haley, Assistant Federal Public Defender, Charleston,
South Carolina, for Appellant.      William N. Nettles, United
States Attorney, Nick Bianchi, Assistant United States Attorney,
Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Consonant        with    the    terms      of   his    conditional       plea

agreement, Kenny Smith appeals the district court’s denial of

his motion to suppress the fruits of a search of his residence

as    well   as     an   incriminating        statement       he    made    during     that

search.      We affirm.

              The    district     court’s      legal      conclusions      underlying     a

suppression determination are reviewed de novo while its factual

findings are reviewed for clear error.                     United States v. Guijon-

Ortiz, 660 F.3d 757, 762 (4th Cir. 2011).                         Because the district

court denied the motion to suppress, the evidence is construed

on appeal in the light most favorable to the Government.                           United

States v. Perkins, 363 F.3d 317, 320 (4th Cir. 2004).

              Smith first attempts to suppress the fruits of the

search of his residence.               Our review of the record persuades us

that,     regardless       of    whether      the       warrant     was    supported    by

probable cause at the time it was executed, any infirmity in the

warrant was not so obvious as to render the officers’ belief in

the     warrant’s        legitimacy      “entirely         unreasonable.”          United

States v.     Leon,      468 U.S. 897,       923   (1984).      See    also   United

States v. Doyle, 650 F.3d 460, 467 (4th Cir. 2011) (discussing

the   good    faith      exception      to    the       exclusionary      rule);   United

States v. Perez, 393 F.3d 457, 460 (4th Cir. 2004) (noting that

an appellate court has discretion to decide the question of good

                                              2
faith without ruling on whether the search warrant was in fact

invalid for lack of probable cause).

            Smith also argues that the district court improperly

declined to suppress his statements regarding a firearm that had

been seized during the search of his residence.                       Essentially, a

subordinate officer recovered the firearm from the residence and

then brought it to his superior officer, who was on the porch

with Smith while the house was being searched.                    Upon seeing the

firearm, Smith admitted that it belonged to him.                      Although Smith

contends    that    the       officers’       conduct      was    the        functional

equivalent of police interrogation, United States v. Payne, 954
F.2d 199, 203 (4th Cir. 1992), compels the opposite conclusion.

See also Arizona v. Mauro, 481 U.S. 520, 528 (1987); United

States v. Kimbrough, 477 F.3d 144, 151 (4th Cir. 2007).                         Because

Smith’s statement was freely volunteered rather than the product

of coercion, the district court properly denied Smith’s motion

to   suppress    his    admissions        regarding        the    seized      firearm.

Kimbrough, 477 F.3d at 150.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions    are     adequately      presented        in    the    material

before   the    court   and    argument       will   not    aid       the    decisional

process.

                                                                               AFFIRMED

                                          3